United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4140
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Enoch A. Montaque,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: July 5, 2000

                                    Filed: July 11, 2000
                                     ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Enoch A. Montaque appeals the district court's imposition of sentence upon
Montaque's guilty plea to possessing with intent to distribute cocaine, in violation of
21 U.S.C. § 841(a)(1). On appeal, Montaque's counsel moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967). Counsel's brief raises one
issue: whether the court erroneously counted Montaque's 1979 murder conviction
toward his career-offender status, essentially because Montaque was sentenced for the
conviction more than 15 years before he committed the current offense. We affirm.
      Initially, we note that Montaque qualifies as a career offender even without the
murder conviction, because two later controlled-substance felonies and a battery felony
in Montaque's criminal history support career-offender status. See U.S. Sentencing
Guidelines Manual §§ 4B1.1, 4B1.2 (1998). Nevertheless, state correctional records
confirm that Montaque's parole on the murder conviction was revoked in 1985 and
1988, bringing the conviction within the 15-year "look-back" period. See U.S.
Sentencing Guidelines Manual § 4A1.2(e)(1) (1998) (count any earlier sentence of 13
months, whenever imposed, resulting in defendant's incarceration during any part of 15-
year period preceding current offense).

      Having reviewed the record and finding no other nonfrivolous issues, see Penson
v. Ohio, 488 U.S. 75 (1988), we affirm and grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-